Citation Nr: 1232323	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-30 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for organic heart disease.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety reaction and depression.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982, from November 1984 to November 1986 and from November 1987 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Cleveland, Ohio RO.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing has been associated with the claims file.

The claim for service connection for organic heart disease was previously denied by a January 2003 rating decision.  The Board notes, however, that relevant evidence associated with the claims file since the January 2003 rating decision includes official service treatment records which were not previously of record at the time of this decision.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).  Therefore, pursuant to 38 C.F.R. § 3.156(c), as these additional service records require reconsideration of the claim for service connection for organic heart disease on appeal that was previously denied by the January 2003 rating decision, an analysis of these claims in light of 38 C.F.R. § 3.156(a) is unnecessary.  

The Board notes that the Veteran's service connection claim on appeal related to his psychiatric disorder was previously characterized as a claim of service connection for anxiety reaction and depression.  However, while on appeal, the Court addressed a case involving the scope of claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is not limited to the diagnosis identified by the Veteran.  More precisely, a claim is for a disability that may reasonably be encompassed by several factors including:  (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information the claimant submits or that VA obtains in support of the claim.  A review of the claims file shows that the Veteran has been variously diagnosed as having a major depressive disorder, anxiety, a dysthymic disorder and a mood disorder and the Veteran has alleged his current psychiatric disability began during his active service.  See June 2012 Video Conference Hearing Transcript, pgs. 11-14.  The Board therefore finds that the claim is characterized broadly as one claim for service connection for an acquired psychiatric disorder, to include anxiety reaction and depression.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issues of service connection for organic heart disease, service connection for an acquired psychiatric disorder, to include anxiety reaction and depression and TDIU must be remanded for further development.  

Service connection for organic heart disease

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he has a current heart disorder which began during his active service when he was treated and hospitalized for a heart problem in 1988 and he has had heart problems since that time.  See June 2012 Video Conference Hearing Transcript, pgs. 3-5.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this case, in considering the service records demonstrating treatment and hospitalization for chest pain and alpha thalassemia, the current diagnoses of chest pain, coronary artery disease, and left ventricular dilation, mild dysfunction and ejection fraction of 55 percent and the Veteran's testimony of a continuity of heart problems since active service, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current heart disability which originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  


Service connection for an acquired psychiatric disorder, to include anxiety reaction and depression

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that he has a current psychiatric disorder, which began during his active service and he has been treated for psychiatric problems since that time.  See June 2012 Video Conference Hearing Transcript, pgs. 11-14.  

In a May 2002 VA general medical examination the Veteran was diagnosed as bipolar.  In a May 2002 VA psychiatric evaluation, a psychologist diagnosed the Veteran with major depressive disorder and rule out psychotic disorder NOS.  The Veteran reported in this evaluation that he did not feel that his military experiences contributed to his current status.  The examiner found that the Veteran's military experiences appeared to be unrelated to the manifestation of his illness and that the symptoms began prior to his military involvement and at an age often seen in psychotic disorders.  Although the examiner noted symptoms began prior to the military, the Board finds that, as the entrance examinations for each period of active service did not note any findings of psychiatric abnormalities, he is presumed to have entered each period of service in sound condition.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.304(b)(1) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

In this case, in considering the service records demonstrating mental health treatment on several occasions and the Veteran's recommendation for administrative separation based on an evaluation of the mental health clinic, the current varied diagnoses of a psychiatric disorder and the Veteran's testimony of a continuity of psychiatric treatment of symptoms since active service, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current acquired psychiatric disorder which originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

SSA and VA medical records

A May 2008 VA outpatient treatment report notes that Social Security Administration (SSA) benefits had been approved.  Thereafter, a November 2008 rating decision awarding non service connected pension noted the Veteran had been awarded SSA benefits.  Based on both reports, the Board finds it is unclear whether SSA disability or retirement benefits were awarded.  

The record does not reflect that any efforts have been made to obtain any SSA records since the aforementioned records had noted that the Veteran was awarded SSA benefits.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claim on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from June 2008, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

TDIU

With respect to the claim for a TDIU, the Veteran contends that he is unemployable due to his heart condition and psychiatric disorder.  The Veteran is not currently service-connected for any disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities of one or both upper extremities or one or both lower extremities, disabilities resulting from a common etiology or a single accident, disabilities affecting a single body system, multiple injuries incurred in action, or multiple disabilities incurred as a prisoner of war will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether she could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

While the Veteran is not currently service connected for any disabilities, the Board also finds the claim for TDIU is inextricably intertwined with the claims for service connection for organic heart disease and an acquired psychiatric disorder, to include anxiety reaction and depression and the adjudication of the TDIU claim may depend on the outcome of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records prior to September 2001 and from June 2008 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The AMC/RO should document whether or not these documents were available.  

2.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  After the above development in paragraphs #1 and #2 are completed, the AMC/RO should schedule the Veteran for a VA cardiology examination of the Veteran's organic heart disease by an appropriate examiner, to determine the current nature and etiology of the Veteran's organic heart disease.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  Please note, the Veteran is competent to attest to the continuity of symptoms since his active service.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current heart disability?  If so, please specify the diagnosis.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed heart disability:  (i) had its onset during the his periods of active duty from August 1978 to August 1982, November 1984 to November 1986 or November 1987 to August 1980; or, (ii) that such disorder was caused by any incident or event that occurred during such period ?  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

4.  After the above development in paragraphs #1 and #2 are completed, the AMC/RO should schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the current nature and etiology of any psychiatric disorder found to be present.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to include the Veteran's service records.  The psychiatric examination is to include a review of the Veteran's history and current complaints, as well as a comprehensive mental status evaluation and any tests deemed as necessary.  Please note, the Veteran is competent to attest to the continuity of symptoms since his active service.  

The examiner is asked to answer the following:  

(a).  Does the Veteran have a current psychiatric disorder?  If so, please specify the diagnosis.  

(b).  The examiner is then asked, to furnish an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder preexisted service? If so, did such condition become aggravated during service.  If not, did it have its onset during service; was manifested within one year after the Veteran's discharge from his periods of service from August 1978 to August 1982, November 1984 to November 1986 or November 1987 to August 1980; or, was such a disorder caused by any event or incident that occurred during his active service?  

(c).  The examiner is also asked to address whether the Veteran's substance and alcohol abuse and dependence was caused by any diagnosed psychiatric disorder.  

In providing any opinion, the examiner is asked to please note that the Board has determined that the Veteran is presumed to have been in sound condition prior to his entrance into each period of active service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

5.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the claims file must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

6.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


